Curia.

We think it improper, under the circumstances ■of this case, to grant the rule as applied for. Here was a rule to stay proceedings till the costs of another cause were paid. The lessors of the plaintiff may elect to abandon this suit, and in such case cannot be compelled to pay those costs. We accordingly direct, that unless the lessors of the plaintiff shall, within 30 days after service of this rule, pay to the defendant the costs mentioned in the rule of the last term, and the costs of this motion, judgment of nonsuit be entered.
Rule accordingly. (b)

 Ante, 138, S. C.